Citation Nr: 1630072	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vision disability of the right eye.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease and degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to an initial rating in excess of 30 percent for mood disorder.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1984 to December 1986 and in the U.S. Marine Corps from May 1991 to May 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, declined to reopen a claim for service connection for optic atrophy of the right eye. In April 2009, the RO, in pertinent part, increased the Veteran's rating for his lumbosacral disorder to 20 percent effective October 2, 2008, and denied a rating in excess of 10 percent for the Veteran's right knee instability. In a July 2011 supplemental statement of the case (SSOC), the RO, in pertinent part, denied a TDIU.

In February 2013, the Board, in pertinent part, reopened the Veteran's claim for service connection for optic atrophy of the right eye and remanded the issues of service connection for vision disability of the right eye, increased ratings for a lumbosacral disorder and for right knee instability, entitlement to a TDIU, to the RO for additional action. The Board also granted service connection for a psychiatric disorder and, in a February 2013 decision, the RO granted a 30 percent rating for mood disorder effective November 3, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

In his April 2015 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge. The Veteran indicated on that form that he was appealing all issues listed on the Statement of the Case (SOC) and any SSOCs. Two separate appeals have been certified to the Board and it is not clear whether the Veteran would like a hearing on all currently certified issues. The case is remanded so the Veteran can be scheduled for the requested hearing.

The case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




